Citation Nr: 9906365	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  94-44 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for a genitourinary 
infection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The service-connected genitourinary infection is not 
currently manifested by a voiding dysfunction or a urinary 
tract infection.


CONCLUSION OF LAW

The criteria for a compensable rating for a genitourinary 
infection have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.20, 4.31, 4.115, Diagnostic Code 7512 
(1998); 38 C.F.R. § 4.115, Diagnostic Code 7512 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's increased 
rating claim is well grounded pursuant to 38 U.S.C.A. § 5107 
in that his claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990); Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board also finds that 
all relevant evidence has been obtained and that the duty to 
assist the claimant is satisfied.




Factual Background

Service medical records reveal that in December 1967 the 
veteran complained of a burning sensation during urination.  
He also reported that he had a history of intermittent 
dysuria for an unknown period of time and nocturia three or 
four times a night for the past several months.  The prostate 
was tender, and an urinalysis revealed 10 to 12 white blood 
cells.  The impression was a genitourinary infection that was 
probably prostatitis.  Later that month, the veteran had a 
circumcision.  In January 1968, there were no genitourinary 
symptoms, and a urinalysis was normal.  On separation 
examination, the veteran reported that he had not had any 
frequent or painful urination; the genitourinary system was 
normal, and a urinalysis was negative for albumin and sugar.

In December 1979, the veteran had acute pancreatitis, for 
which he continued to be treated in 1980.

In an April 1980 rating decision, service connection was 
granted for a genitourinary infection, and a zero percent 
rating was assigned under Diagnostic Codes 7599 and 7512 
(chronic cystitis).

During a period of hospitalization from August 1980 to 
October 1980, adult onset diabetes was diagnosed.  In 1985, 
the veteran was treated for his insulin dependent diabetes 
mellitus, and he had complaints of nocturia.  Again, the 
veteran reported in September 1993 that he had nocturia; it 
was noted that he had early diabetic nephropathy.  In 
November 1993, the veteran underwent a physical examination; 
his prostate was normal.

The veteran was afforded a VA examination in December 1993.  
He reported that his genitourinary infections began three 
years ago.  He said that he had frequent urination and an 
occasional burning sensation when urinating.  He indicated 
that he had nocturia seven or eight times a night.  The 
veteran's blood pressure was 172/100.  A urinalysis revealed 
no albumin or casts, but there was a moderate amount of blood 
in the urine with three to eight red blood cells per high-
powered field.  The blood work was normal with regard to 
retention of nonprotein nitrogen, creatinine or urea 
nitrogen.  The veteran had a mild, early diabetic 
nephropathy.  He also had no cardiac complications, except 
for the hypertension.  Insulin dependent diabetes, with early 
diabetic nephropathy, and hypertension, which was under fair 
control, were diagnosed.
 
In February 1994, the veteran was scheduled for a penile 
prosthesis implant.  He complained of a slight voiding 
difficulty with nocturia, and he underwent a cystoscopy to 
rule out any bladder pathology or significant obstructive 
evidence in the prostate.  The cystoscopy revealed that his 
urethra was normal and that his prostatic urethra was non-
obstructive.  His bladder was normal, and the ureteral 
orifices were in their normal positions.  There were no 
mucosal abnormalities.  The penile prosthesis was 
subsequently placed.  For the remainder of 1994, the veteran 
complained of nocturia, but in 1995 and 1996 he denied having 
dysuria.  In February 1997, the veteran complained again of 
frequent urination and nocturia.

At a March 1997 hearing held at the RO before a member of the 
Board, the veteran testified that he was currently taking 
pain pills for his genitourinary infection and his back.  
Hearing Transcript (T.) 3, 9.  He reported that he had a 
burning sensation when urinating, leakage, and difficulty 
urinating. T. at 4.  In particular, he testified that he had 
leakage during the day that required him to change his 
absorbent material four or five times a day.  T. at 4-5.  He 
also said that he had leakage at night and that he had to get 
up at least four or five times a night to change his 
absorbent material.  T. at 5.  The veteran stated that he 
strained to urinate and that he had constant pain in the 
region between his legs.  T. at 5-6.

In May 1997, the Board remanded this case for another VA 
examination to determine whether the veteran's current 
symptomatology was related to the service-connected 
genitourinary infection or to a nonservice-connected 
disorder.

VA outpatient records reflect that when the veteran was seen 
in July 1997, the assessment was diabetic nephropathy with 
nephritic range proteinuria.

The veteran underwent another VA examination in July 1997.  
He reported that, since his infection in service, he had had 
difficulty controlling his urination and he had had an 
intermittent urethral discharge.  He also indicated that he 
had had terminal dribbling or spraying.  He reported that he 
had nocturia two to three times a night, but he denied having 
any dysuria.  He also complained of testicular aches.  The 
testicles and epididymis were unremarkable, and there were no 
signs of herniation.  The rectal examination revealed that 
the prostate was benign in consistency and essentially non-
tender.  The penile prosthesis was in place, and no 
cavernosal tenderness was noted.  The urinalysis revealed two 
to six red blood cells per high power field.  An intravenous 
pyelogram, performed in August 1997, was normal.  
Flexcystourethoscopy, also performed in August 1997, revealed 
no significant abnormalities, other than benign prostatic 
hypertrophy.  The diagnoses were the following: Benign 
prostatic hypertrophy, no evidence of chronic cystitis by 
review of records, microhematuria secondary to diabetic 
nephropathy, and status post penile prosthesis implant of 
three years for erectile dysfunction syndrome.  It was also 
noted that the veteran's complaints of orchialgia were 
difficult to ascertain in view of the normal scroto-
testicular examination and that there was no evidence of 
urethral stricture.  

In a May 1998 addendum to the July 1997 VA examination 
report, the doctor noted that he had reviewed the veteran's 
claims file, including the service medical records, prior to 
the examination.  He opined that the veteran did not have a 
current genitourinary infection.  He also stated that any 
genitourinary residuals were more likely than not related to 
the veteran's diabetic nephropathy as opposed to the service-
connected disability.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Governing regulations 
include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.   Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that, effective February 14, 1994, during the 
pendency of this claim, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the genitourinary system.  
59 Fed. Reg. 2,527 (1994) (codified at 38 C.F.R. § 4.115).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  In the instant case, the April 1994 rating 
decision, a copy of which was provided to the veteran, 
included the essence of the original regulations, and the RO 
provided notice to the veteran of the revised regulations in 
the October 1994 statement of the case.  Thus, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-94 (1993).

Under the pre-February 14, 1994 criteria, prostate gland 
injuries and infections are rated under the diagnostic code 
for chronic cystitis.  38 C.F.R. § 4.115, Diagnostic Code 
7527 (1993).  A zero percent rating is warranted for mild 
cystitis.  A 10 percent evaluation requires moderate 
cystitis, with pyuria and with diurnal and nocturnal 
frequency.  Moderately severe cystitis, which is manifested 
by diurnal and nocturnal frequency with pain and tenesmus, 
warrants a 20 percent disability rating.  A 40 percent 
evaluation is warranted for severe cystitis that is 
manifested by urination at intervals of one hour or less and 
by a contracted bladder.  A 60 percent disability rating 
requires incontinence and the constant use of an appliance.  
38 C.F.R. § 4.115, Diagnostic Code 7512 (1993).
Under the February 14, 1994 revision, where the diagnostic 
codes refer the decisionmaker to specific areas of 
dysfunction, the predominant area of dysfunction shall be 
considered for rating purposes.  38 C.F.R. § 4.115a (1998).

Prostate gland injuries or infections are rated as a voiding 
dysfunction or a urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(1998).

Chronic cystitis, which includes interstitial and all 
etiologies, infectious and non-infectious, is rated as a 
voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 
7512 (1998).

Voiding dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding.  A 20 percent disability 
rating for continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must 
changed less than two times a day.  A 40 percent evaluation 
is warranted when absorbent materials must be changed two to 
four times a day.  A 60 percent disability rating requires 
either the use of an appliance or the changing of absorbent 
materials more than four times a day.  38 C.F.R. § 4.115a 
(1998).

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between two and three hours or an awakening to void two times 
per night.  A 20 percent evaluation requires either a daytime 
voiding interval that is between one and two hours or an 
awakening to void three to four times a night.  A 40 percent 
disability rating is warranted for either a daytime voiding 
interval that is less than one hour or an awakening to void 
five or more times per night.  Id.

For obstructed voiding, a noncompensable rating requires 
obstructive symptomatology, with or without stricture disease 
requiring dilation one or two times a year.  A 10 percent 
evaluation is warranted for marked symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) that is 
manifested by any one, or combination, of the following: (1) 
Post void residuals greater than 150 cubic centimeters (cc); 
(2) Uroflowmetry, markedly diminished peak flow rate (less 
than 10 cc per second); (3) Recurrent urinary tract 
infections secondary to obstruction; or (4) Stricture disease 
requiring periodic dilatation every 2 to 3 months.  Also, 
urinary retention that requires intermittent or continuous 
catheterization is rated as 30 percent disabling.  Id.

For a urinary tract infection, a 10 percent disability rating 
is warranted for an infection that requires (1) long-term 
drug therapy, and (2) one or two hospitalizations a year 
and/or intermittent intensive management.  A 30 percent 
disability rating is warranted for a recurrent symptomatic 
infection that requires drainage, frequent hospitalizations 
(greater than twice a year), and/or continuous intensive 
management.  Id.

When an unlisted condition is encountered, it can be rated 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

Analysis

The veteran has diurnal and nocturnal frequency.  Therefore, 
it must be determined whether his urinary frequency is 
related to the service-connected genitourinary infection.  
However, there is no medical evidence of such a relationship.  
In a May 1998 addendum, the July 1997 VA examiner stated that 
any genitourinary residuals were more likely than not related 
to the veteran's diabetic nephropathy as opposed to the 
service-connected disability.  There is also no evidence that 
the veteran has pyuria; he underwent a urinalysis during both 
of his recent VA examinations and pyuria was not noted.  
Furthermore, the July 1997 VA examiner indicated that there 
was no evidence of a current genitourinary infection and that 
there was no evidence of chronic cystitis.  In addition, 
although benign prostatic hypertrophy was recently diagnosed, 
it is not a service-connected disability and there is no 
medical evidence that it is related to the genitourinary 
infection in service.  Put simply, there is no competent 
evidence that any current symptomatology is related to the 
service-connected genitourinary infection.  Thus, a 
compensable rating for the genitourinary infection under the 
old criteria is not warranted.  See 38 C.F.R. § 4.115, 
Diagnostic Code 7512 (1993). 

Also, a compensable disability rating under the new criteria 
is not warranted.  A flexcystourethoscopy and an intravenous 
pyelogram, performed in August 1997, were normal except for 
the benign prostatic hypertrophy, a nonservice-connected 
disability.  Also, as previously noted, the July 1997 VA 
examiner opined that there was no current genitourinary 
infection.  Therefore, a compensable rating on the basis of a 
urinary tract infection is not warranted.  In addition, there 
is no medical evidence that the veteran's voiding dysfunction 
is related to the service-connected genitourinary infection.  
As noted above, the July 1997 VA examiner indicated that any 
genitourinary residuals were more likely than not related to 
the veteran's diabetes mellitus, a nonservice-connected 
disability.  In sum, a compensable evaluation on the basis of 
the new criteria is not warranted.  See 38 C.F.R. § 4.115, 
Diagnostic Code 7512 (1998). 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation.


ORDER

A compensable rating for a genitourinary infection is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

- 9 -


